DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
1. 	Terminal disclaimer filed on 8/27/2019 was entered and accepted.

Allowable Subject Matter
1.	Claims 21-25, 28-37, 39-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, 28, 35 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a method that provides binaural sound to a listener watching a feature length movie in a virtual reality (VR) movie theater with a head mounted display (HMD), the method comprising: displaying, with the HMD worn by the listener, the VR movie theater having VR seats and a VR movie screen where the listener sits in one of the VR seats to watch the feature length movie on the VR movie screen; tracking, with the HMD worn by the listener, head orientations of the listener with respect to the VR movie screen while the listener watches the feature length movie on the VR movie screen; selecting, with the HMD worn by the listener, head-related transfer functions (HRTFs) based on the head 

      Citation of Prior Art
2.	In view of (US2017/0269685) Marks discloses a system that involves generating a virtual reality (VR) environment to be rendered for a head mounted display (HMD) of an HMD player, where the HMD player is provided with an HMD view that is controlled by movement of the HMD by the HMD player. A spectator view is provided into the VR environment, where the spectator view is associated with a viewing spot directed into the VR environment and the viewing spot is decoupled from the HMD view. Selection of a listening zone is received in the VR environment by a HMD spectator. The method allows users to spectate dynamically changing environments being navigated by HMD users that interact in the VR environment. The method enables magnifying audio sounds at a second-story location of a building and reducing the sounds that are away from a virtual location. The method allows the HMD to provide visually immersive 


In view of (US 2017/0295446) Thagadur Shivappa discloses a device has a position predictor configured to determine predicted position data based on position data. A processor is configured to generate an output spatialized audio signal based on predicted position data. The processor is configured to process an input spatialized audio signal based on predicted position data to generate an output spatialized audio signal. The processor is configured to determine rotation based on the predicted position data and to apply rotation to the input spatialized audio signal to generate an output spatialized audio signal. The device syncs output spatialized audio signal with position and orientation of a user when processing of a spatialized audio signal is complete so as to prevent or reduce an audio from lagging and improve a user's experience (see ¶ 0020-0036). 

In view of (US 2017/0132845) Everman, II discloses a system that involves rendering a virtual world in a field of vision. A signal is detected which indicates a desire to move to a location of the virtual world. A transparency level of the virtual world is adjusted. The transparency level is selected with the virtual world which appears transparent. The movement is simulated to the location over a sequence of frames by moving the position of the virtual world during the sequence of frames. The movement of a virtual reality headset is substantially compensated. The transparency 

In view of (US 9,396,588) Li discloses a system comprising a display that is viewable by a user. A sensor generates the sensor data, which measures multiple aspects of a pose of body portions of the user. A pose analyzer is coupled to the sensor. The pose analyzer calculates the pose data of pose. A virtual video projector has the theater environment elements; and, A scene renderer is coupled to the display. The scene renderer projects multiple frames successively from the virtual video projector onto the virtual screen. The scene renderer modifies a dimension of the virtual screen corresponding to a format of video. The scene renderer projects multiple frames successively from the virtual video projector onto the virtual screen, and thus enables to improve the user virtual reality experience to view the videos (see fig. 15-16, col. 22, line 11-col. 23, line 43). 

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651